Citation Nr: 1501288	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), including as secondary to service-connected disability.

2.  Entitlement to service connection for a psychiatric disability to include PTSD, including as secondary to service-connected disability.

3.  Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes.

4.  Entitlement to an increased (compensable) rating for chronic proteinuria. 

5.  Entitlement to an increased rating for hepatitis C, currently assigned a 20 percent rating.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in New York, New York.  

As discussed below in detail, the Veteran's claim for service connection for a psychiatric disability has been pending from past rating decision.  The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

With regard to the increased rating issues, the appeal originates from an August 2008 rating decision.  The competency issue originates from a December 2012 rating decision.

The Board notes that the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability; it is currently under development at the RO.

The issues of service connection for service connection for a psychiatric disability to include PTSD, including as secondary to service-connected disability; whether the Veteran is competent VA purposes, and increased ratings for chronic proteinuria and hepatitis C, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1997 and August 1998 rating decisions, the RO denied service connection for a nervous disorder.  Although he was issued a statement of the case, the Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's August 1998 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1998 rating decision which denied service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's August 1998 rating decisions; thus, the claim of service connection for a psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability to include PTSD, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material

In a February 1997 rating decision, service connection for a nervous condition was denied.  The Veteran initiated an appeal and additional evidence was received.  In August 1998, the RO again denied the claim in a rating decision.  In February 1999, the RO issued a statement of the case, but the Veteran did not perfect an appeal and the rating decision became final.  

Thereafter, the Veteran attempted to reopen his claim on several occasions, but none of these rating decisions, dated in October 2004, August 2006, and August 2008, became final because additional pertinent evidence was received within one year of each decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the last final rating decision was dated in August 1998.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The new evidence of record includes an August 2004 VA examination as well as clinical records which suggest that symptoms related to the Veteran's diagnosed bipolar disorder were manifest during service.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

New and material evidence has been received since the RO's last final rating decision; thus, the claim of service connection for a psychiatric disability to include PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

ORDER

The application to reopen the claim of service connection for a psychiatric disability to include PTSD is granted.  


REMAND

Clinical records dated in 1992 reflect that the Veteran was hospitalized for cocaine use.  The following year, the Veteran was hospitalized for cocaine use and depression as well as major depression.  That year, 1993, he was also diagnosed as having a bipolar disorder.  Records dated in August, September and October 1996 noted that the Veteran's psychiatric problems started back in 1989, around the time of the Veteran's marital separation and when he tried to shoot his wife.  It was noted that the symptoms had increased over the last six years.  The history appeared to be based on reports from the Veteran.  In August 2004, the Veteran was afforded a VA examination.  At that time, he reported that he thought his bipolar disorder began during childhood and was present during military service.  The examiner opined it was more likely than not that "this" was correct and it was likely that the Veteran's bipolar episodes contributed to his leaving the military and in his marital breakup.  The examiner stated that bipolar disorder tended to begin earlier in life, especially when it was severe.  The Board notes that the examiner did not specify if the bipolar disorder did in fact begin prior to service or whether it began during military service.  A more recent September 2011 examination included an opinion that the Veteran's psychiatric disorder was not caused by his service-connected disabilities, but there was no opinion on aggravation.  Thus, these two opinions are incomplete.  

At his Board hearing, the Veteran indicated that he was initially treated for bipolar disorder in 1989 at the Washington D.C. VA medical facility.  Thereafter, he was not treated again until about 1991 in the New York area at the Montrose, Manhattan, Brooklyn, St. Alban's, 23rd Street, and Bronx VA medical facilities.  In addition, he related that he was seen at private medical facilities, naming Bellevue, St. Luke's, Gracie Square, and St. Boniface.  A review of the record reveals that the first post-service medical record is the 1992 admission note for hospitalization for cocaine use.  There are also admission notes for 1993 admissions, but no underlying clinical records until 1996.  The private medical records are also incomplete.  The Board recognizes that the Veteran has been in many hospitals and treatment programs over the years; however, an effort should be made to obtain these records.  The Veteran also testified that he was awarded benefits from the Social Security Administration (SSA) in 1995 and his funds are paid through a fiduciary.  However, the SSA records consisted of a reconsideration decision with no underlying medical records.  Thus, the complete records should be obtained.  

At his Board hearing, the Veteran also discussed being willing to report for a VA examination, after it was noted that he had missed recently scheduled VA examinations.  The Veteran pointed out that he had been homeless and/or incarcerated at times.  The Board finds that the Veteran should be afforded a VA psychiatric examination.  If he does not report for any reason, a medical opinion should still be obtained.  Likewise, as the Veteran has requested a new examination and provided additional testimony in that regard, the matter of his competency should be readdressed on examination.  

With regard to the increased rating issues, the Veteran testified that he had just undergone testing with Bronx VA medical facility on September 11, 2014, but the records were not available at the time of the hearing.  At his Board hearing, as noted, it was stated that the Veteran had missed his scheduled VA examination, and, again, the Veteran provided a reason and indicated that he was willing to report for an examination.  Thus, his recent medical records should be obtained and he should be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice with regard to all issues remaining on appeal.

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the New York area VA facilities, including the Montrose, Manhattan, Brooklyn, St. Alban's , 23rd Street, and Bronx VA medical facilities.  The Bronx VA facility should also specifically provide the results of any examination/testing performed on September 11, 2014.  

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Bellevue, St. Luke's, Gracie Square, and St. Boniface private medical facilities.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

4.  Obtain from SSA a copy of their decision granting the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiners should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed psychiatric condition;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric disorder increased in severity (worsened) in service;

(c) If the preexisting psychiatric defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the psychiatric disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service or was manifest by psychoses in the initial year post-service.

(e) If the examiner determines that the current diagnosis is PTSD, the examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  

(f) If the examiner determines that the Veteran's current psychiatric disability did not have its onset prior to service, in service, within one year of service, or if he does not have PTSD (or has a diagnosis in addition to PTSD), the examiner should determine whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is proximately due to, or the result of, a service-connected disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is aggravated (permanently worsened) by a service-connected disability.  

(g) The VA examiner should also assess the Veteran's current competency to handle disbursement of funds.  The examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  

Should the Veteran fail to appear, the examiner must so state, and must then render the opinions requested above based upon the evidence of record without examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected chronic proteinuria and hepatitis C.  The examiner should review the record prior to examination.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


